Title: To James Madison from John Gavino, 25 July 1804 (Abstract)
From: Gavino, John
To: Madison, James


25 July 1804, Gibraltar. No. 154. “The last I had the honour of adressing you was No: 153 under date 7th: Inst. advising two Portuguese 74 Gun ships having gone to Cruise in the Mediteranean and Coverd the last six Months list of arrivals.
“On the 23d: Inst. arrived the U. S. Ship John Adams, Capn: Chauncy from Hampton Roads, he yesterday Compleated his water & will go this day for Malta agreeable to the directions from Comodor Prible, by him I had the honour of receiving your favour of 2d: Ulto: with Sundry Incloseds which are forwarded, it advised at same time the Reinforcemt. coming out & look for them every Moment sincerely wishing they may compleat the points in ajitation by Govermt.
“A friend of mine has wrote me from Malta that Comr: Prible went for Naples in quest of the loan of 12 Morter & Gun Boats which he did not doubt would be granted and with which he meant to anoy the Town of Tripoly.
“I note what you mention of the New Pasport to be issued for the Protection of our Trade with the Barbary States—which serves for my Goverment.
“You may relay [sic] on the Continuance of my Comunications when any thing occurrs worthy attention. I now inclose you a Letter from Consul Simpson.
“The English have settled their differences with Algiers, Consul Falcon is not to return, the Algereens sett at liberty the Maltees they had Captured, and restore the Value of Vessels & Cargos of this I am informd by a Gentn: from thence who came passenger in a British Sloop of Warr, & was bearer of dispatches from Lord Nelson to the British Govt.”
